              Case 2:20-cv-01105-JLR Document 44 Filed 08/07/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          STATE OF WASHINGTON,                          CASE NO. C20-1105JLR

11                               Plaintiff,               MINUTE ORDER
                   v.
12
            UNITED STATES DEPARTMENT
13
            OF HEALTH AND HUMAN
14          SERVICES, et al.,

15                               Defendants.

16          The following minute order is made by the direction of the court, the Honorable
17   James L. Robart:
18          This matter comes before the court on the parties’ joint request for remote oral
19   argument setting. (See Joint Request (Dkt. # 38).) Pursuant to the parties’ request (see
20   id. ¶ 4), the court sets oral argument on Plaintiff the State of Washington’s motion for a
21   preliminary injunction (see Mot. for Prelim. Inj. (Dkt. # 4)) for 2:00 PM PDT on Friday,
22   August 14, 2020. The court will hold argument via Zoom videoconference and will


     MINUTE ORDER - 1
              Case 2:20-cv-01105-JLR Document 44 Filed 08/07/20 Page 2 of 2



 1   provide the parties and the public with the information necessary to join the

 2   videoconference.

 3          In order to ensure that the motion for a preliminary injunction is fully briefed in

 4   time for the court to adequately prepare for argument, the court ORDERS that the State

 5   of Washington’s reply brief on its motion for a preliminary injunction shall be due by

 6   4:30 PM PDT on Thursday, August 13, 2020.

 7          Filed and entered this 7th day of August, 2020.

 8
                                                 WILLIAM M. MCCOOL
 9                                               Clerk of Court

10                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
